


Exhibit 10.2(d)(xx)




E-1 for Executives Subject to 16(b)




January 26, 2015


Name:
No. of Shares:
Per Share Exercise Price:


Dear Fellow Employee:


As a key employee of Cytec Industries Inc. (the "Company"), or of a subsidiary
or affiliate of the Company, you have been granted by the Compensation and
Management Development Committee (the "Committee") of the Company's Board of
Directors a non-qualified stock option to purchase not more than the aggregate
number of shares of Common Stock of the Company, par value $.01 per share
(“Common Stock”) set forth above at the per share exercise price set forth
above, all subject to the terms and conditions hereof and of the Company’s 1993
Stock Award and Incentive Plan, as amended (the “Plan”). A copy of the Plan,
under which this option is granted to you, will be made available to you on
request by contacting the undersigned.


The date of grant of this option is the date of this letter, which is the date
on which the Committee voted to grant this option. The per share exercise price
set forth above is equal to the closing market price of Cytec common stock on
the NYSE on the date of grant.


Upon receipt by the Company of notification of exercise of option in the form
prescribed from time to time by the Committee, and upon receipt of the exercise
price per share multiplied by the number of shares being purchased pursuant to
such exercise, the Company will cause a certificate or certificates for such
shares then purchased to be delivered to the person entitled thereto.


Certain restrictions with respect to the option include, but are not limited to,
the following:


(1) This option must be exercised if at all and to the extent exercised, no
later than ten years from the date of grant, and then only (except as provided
in paragraphs (5), (6) and (7) below) if you are then an employee of the Company
or of a company which on the date of exercise is a subsidiary or affiliate (as
defined in the Plan) of the Company.


(2) This option shall vest and be exercisable in cumulative installments over a
period of three years as follows: to the extent of not more than one-third of
the number of shares subject hereto, at any time after the expiration of the
first year of the term hereof; to the extent of not more than an additional
one-third of such shares, at any time after the expiration of the second year of
such term; and to the extent of the remainder of such shares, at any time after
the expiration of the third year of such term, subject to accelerated
exercisability in certain circumstances as provided in paragraph (6) below.


(3) This option is not transferable otherwise than by will or by the laws of
descent and distribution or, if then permitted under Rule 16b-3 under the
Securities Exchange Act of 1934, pursuant to a qualified domestic relations
order as defined under the Internal Revenue Code (or under the international
equivalent of a qualified domestic relations order) and it may be exercised
during your lifetime, only by you or your guardian or legal representative;
provided however, upon any transfer, this option shall be exercisable by the
transferee only to the extent that it would be exercisable by you if it had not
been transferred. Notwithstanding the prior sentence, you may transfer this
option, in whole or in part, to (i) your spouse, (ii) your child or children,
(iii) your grandchild or grandchildren or (iv) a trust for any of the foregoing;
provided that the transfer shall be subject to all of the terms of the Plan and
this grant letter and, in addition, (A) the transferred option may not be
retransferred except to you, (B) you remain liable for all withholding taxes
payable on account of this option, (C) the Company may place transfer
restrictions against any shares of Common Stock issued to a transferee upon
exercise of this option in order to assure compliance with the Securities Act of
1933, as amended, (D) you give prompt written notice of the transfer to the
Secretary of the Committee including name, address, tax I.D. number and date of
birth of the transferee, number of shares subject to the transfer, and such
other information as the Company may require and (E) this option shall be
exercisable by the transferee only to the extent that it would be exercisable by
you if it had not been so transferred.






--------------------------------------------------------------------------------




(4) In the event of termination of your employment, this option, to the extent
not theretofore exercised, shall forthwith terminate unless such termination of
employment shall be by reason of a cause described in paragraph (5), (6) or (7)
below, in which case the provisions of paragraph (5), (6) or (7) below, as the
case may be, shall be applicable.


(5) In the event that your employment with the Company or a subsidiary or
affiliate of the Company terminates by reason of your (i) death, (ii) disability
or (iii) retirement on or after your 55th birthday with ten or more continuous
years of service or if not continuous, then ten or more years of combined
service as determined in the discretion of the Company’s Vice President of Human
Resources, and the date of termination is eight months or more after the date of
grant of this option, subject to paragraphs (8) and (9), this option may be
exercised by you, your estate, any transferee under paragraph (3) above, or any
person who acquires the right to exercise this grant by reason of your death,
until one year after the last date on which any options or SARs granted to you
by the Company, which are not subsequently cancelled, become fully exercisable
(subject to installment exercise provisions of paragraph (2) above), but not
after ten years from the date of grant.


(6) In the event that there has been a Change in Control, as defined in Section
2(g)(iii) of the Plan, and within two years after the date of such Change in
Control either (x) you terminate your employment with the Company or a
subsidiary or an affiliate of the Company for Good Reason, as defined in the
Executive Income Continuity Plan as in effect on the date hereof or (y) the
Company or a subsidiary or an affiliate of the Company terminates your
employment without Cause, as defined in the Executive Income Continuity Plan as
in effect on the date hereof, subject to paragraphs (8) and (9), you may
exercise this option at any time after any such termination, but not after ten
years from the date of grant.


(7) In the event that paragraph (6) is not applicable and the Company or a
subsidiary or an affiliate of the Company terminates your employment (except for
dishonesty or other good cause, in which case this grant expires), subject to
paragraphs (8) and (9), you may exercise this option at any time within one year
after any such termination, but not after ten years from the date of grant, to
the extent of the number of shares which were exercisable by you at the date of
such termination of your employment.


(8) During the period in which this option is in effect (the “Restricted Time
Period”), you agree that (i) you will not, directly or indirectly, be employed
by, perform services, work, or otherwise engage in activities for a Competitive
Business in any capacity that relates to any Competitive Services anywhere in
the world; (ii) you will not directly or indirectly solicit, induce, recruit, or
encourage any officer, director, employee, or independent contractor, supplier
or vendor of the Company or any of its subsidiaries or affiliates that you had
knowledge of or worked with during your employment with the Company or any of
its subsidiaries or affiliates to leave the Company or any of its subsidiaries
or affiliates or to terminate his, her or its relationship with the Company or
any of its subsidiaries or affiliates; and (iii) you will not on behalf of a
Competitive Business, directly or indirectly, solicit, cause to be solicited,
sell to, contact, do or attempt to do business with a Restricted Customer in
connection with or relating to a Competitive Service. You agree that clauses (i)
and (iii) do not contain a geographic restriction and that the lack of such a
geographic restriction does not, in any way, render clause (i) or (iii)
unreasonable, invalid, or unenforceable. This option shall immediately terminate
if you violate any of your agreements in this paragraph (8) unless an exception
was approved in writing in advance by the Chief Executive Officer of the
Company. For purposes of this option:
(a) Competitive Business shall mean and refer to any individual, corporation,
limited liability company, association, partnership, estate, trust, or any other
entity or organization (including you), as well as any parent, subsidiary,
partner, or affiliate of any such entity or organization, that engages in or
plans to become engaged in the research, development, production, manufacture,
design, engineering, licensing and/or sale (including services related to all of
the foregoing) of: (i) chemicals, (ii) industrial or aerospace materials or
related products, or (iii) technology related to the foregoing, that are similar
or competitive to any chemicals, materials, products or technology of the
Company or under development by the Company at the termination of your
employment (“Competitive Services”). An individual, entity or other organization
is considered to be a Competitive Business if it engages in (or plans to become
engaged in) any of the Competitive Services regardless of the relative
percentage that the Competitive Services comprise of the overall business
engaged in by the Competitive Business.
(b) Restricted Customer shall mean and refer to any individual, corporation,
limited liability company, association, partnership, estate, trust, or any other
entity or organization, as well as any parent, subsidiary, partner, or affiliate
of any such entity or organization, and any employee, agent or representative
that controlled, directed, or influenced the purchasing decision of any such
individual, entity, or other organization: (1) to which you or your direct or
indirect reports sold, negotiated the sales, or promoted services on behalf of
the Company or any of its subsidiaries or affiliates at any time in the five
years immediately preceding your last day of employment with the Company or any
of its subsidiaries or affiliates; (2) to which you or your direct or indirect
reports marketed or provided support on behalf of the Company or any of its
subsidiaries or affiliates at any time in the five years immediately preceding
your last day of employment; or (3) about which you obtained Proprietary
Information during your employment with the Company or any of its subsidiaries
or affiliates.


(9) During the Restricted Time Period, you agree that you will hold the
Proprietary Information of the Company in strict confidence and will neither use
the information for your benefit or any third party nor disclose it to any third
party, except




--------------------------------------------------------------------------------




to the extent necessary to carry out your responsibilities as an employee of the
Company or any of its subsidiaries or affiliates or as specifically authorized
in writing by a duly authorized representative of the Company other than you.
This option shall immediately terminate if you violate any of your agreements in
this paragraph (9) unless an exception was approved in writing in advance by the
Chief Executive Officer of the Company. For purposes of this option, Proprietary
Information means any and all information and materials, in whatever form,
whether tangible or intangible, pertaining in any manner to the business of the
Company or any of its subsidiaries or affiliates, consultants, customers,
business associates or members (including its and their officers, directors,
agents and employees), or any person or entity to which the Company owes a duty
of confidentiality, whether or not labeled or identified as proprietary or
confidential, and including any copies, portions, extracts and derivatives
thereof, except to the extent that you can prove that such information or
materials: (i) are or become generally known to the public through lawful means
and through no act or omission by you (or the Company with respect to any third
party information or materials); (ii) were part of your general knowledge prior
to your employment provided that you notify the Company immediately, but in no
event less than ten calendar days of the disclosure of the information to you
that you already had knowledge of the disclosed information; or (iii) are
disclosed to you without restriction by a third party who rightfully possesses
the information and is under no duty of confidentiality with respect thereto.


(10) At any time prior to a Change in Control, as defined in Section 2(g)(iii)
of the Plan, the Company, with the approval of an officer, may, at any time and
without cause, suspend the exercisability of this option if it becomes aware of
information that indicates that there may be grounds to terminate your
employment for dishonesty or other good cause. If upon conclusion of the
investigation the Company determines that it has not discovered grounds to
terminate your employment for dishonesty or other good cause, the suspension
shall be terminated.


(11) Nothing in this option shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time. The Plan is discretionary in nature and
any Awards made under the Plan are voluntary and occasional. No participant has
any claim to be granted any Award or other benefits in lieu of any Award.
Subject to applicable law, this Award and any payments in respect of this Award
shall not be taken into account for purposes of determining any benefits under
any benefit plan of the Company or any of its subsidiaries, or for any notice
payment or payment in lieu of notice. The Company shall have no obligation to
make any future grants of Awards under the Plan or otherwise to make any future
Awards under the Plan as part of any participant’s annual compensation.


(12) Subject to such limitations, if any, as the Committee may establish, you
may satisfy your mandatory federal and state income tax withholding obligations
resulting from the exercise of this option by requesting the Company to withhold
shares of Common Stock having a fair market value equal to the withholding
obligations. In order to prevent fractional shares, the number of shares
withheld shall be rounded up to the nearest whole share, with the value of the
fraction, being retained as additional optional withholding.


(13) Your exercise of this option, in whole or in part, constitutes your
agreement (i) to pay the Company promptly, on demand, any withholding taxes due
in respect of the exercise of this option, (ii) that the Company, its
subsidiaries and affiliates may deduct an amount equal to such withholding taxes
from any amounts owing to you by the Company and/or any of such subsidiaries or
affiliates, (iii) that the Company may withhold from you shares of Common Stock
until the withholding taxes have been paid, (iv) to return immediately to the
Company at its request any amounts which the Board of Directors has directed the
Company to recover from you in accordance with the terms of the Executive Claw
Back policy as in effect on the date of this option and (v) to return
immediately to the Company at its request any Gains you realize on exercise of
this option during the period commencing six months prior to termination of your
employment and ending two years after your termination of employment if during
such time period you violate any of your agreements in paragraphs (8) or (9) of
this option (except that for purposes of this clause, the Restricted Time Period
in paragraphs (8) and (9) shall mean the period commencing six months prior to
termination of your employment and ending two years after termination of your
employment), unless approved in writing in advance by the then Chief Executive
Officer of the Company. For purposes of this paragraph: “Gains” means the
difference between the fair market value of the Company’s common stock on the
date(s) you exercise any portion of this option and the exercise price,
multiplied by the number of options exercised, without regard to any tax
liabilities arising from such exercise.


The Company reserves the right to require this option to be exercised only
within the United States and to require stock certificates issuable to you upon
such exercise to be delivered only within the United States to you or to such
person who is appropriately authorized by you.


Prior to the earliest time that this option may be exercised by you, the Company
will deliver to you a prospectus which meets the requirements of the Securities
Act of 1933, as amended, and which further describes the Plan and options
granted thereunder.






--------------------------------------------------------------------------------




In no event is the grant of this option to you to be deemed, directly or
indirectly, a recommendation by the Company that you at any time exercise this
option.


This grant and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Delaware without giving effect to the
conflict of laws principles thereof. You and the Company agree that any and all
disputes arising under this grant are to be resolved exclusively by courts
sitting in Delaware. You and the Company irrevocably consent to the jurisdiction
of such courts and agree not to assert by way of motion, as a defense, or
otherwise, any claim that either you or the Company is not subject personally to
the jurisdiction of such court, that the action, suit or proceeding is brought
in an inconvenient forum, that the venue of the action, suit or proceeding is
improper, or that this grant and its terms may not be enforced in or by such
court.


This grant and the exercise of this option are subject to the terms and
conditions hereof and of the Plan. A copy of the Plan, under which this option
is granted to you, will be made available to you on request by contacting the
undersigned. In the event of any conflict between the terms of this option and
the provisions of the Plan, the provisions of the Plan shall govern.


Very truly yours,


CYTEC INDUSTRIES INC.


                            Secretary-Compensation and
                             Management Development Committee
Enc.






